MEMORANDUM **
California state prisoner Oliver Thomas, Jr. appeals the district court’s denial of his Fed.R.Civ.P. 60(b) motion for relief from the judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 1291, review for abuse of discretion, see Greenawalt v. Stewart, 105 F.3d 1268, 1273 (9th Cir.1997), and reverse and remand.
As the government concedes, under Artuz v. Bennett, 531 U.S. 4, 121 S.Ct. 361, 148 L.Ed.2d 213 (2000) and Dictado v. Ducharme, 244 F.3d 724 (9th Cir.2001), Thomas’s state petition filed on January 16,1998, was properly filed for purposes of tolling under section 2244(d)(2). Accordingly, Thomas’s section 2254 petition is timely.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.